             Case 20-20182 Document 570 Filed in TXSB on 06/07/20 Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
                                                   1
    J. C. PENNEY COMPANY, INC., et al.,                           )      Case No. 20-20182 (DRJ)
                                                                  )
                                      Debtors.                    )      (Jointly Administered)
                                                                  )

            NOTICE OF REVISED BUDGET PURSUANT TO FINAL ORDER
          (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN POSTPETITION
    FINANCING AND (B) UTILIZE CASH COLLATERAL, (II) GRANTING ADEQUATE
      PROTECTION TO THE PREPETITION SECURED PARTIES, (III) MODIFYING
          THE AUTOMATIC STAY, AND (IV) GRANTING RELATED RELIEF

             PLEASE TAKE NOTICE that on June 5, 2020, the Court entered the Final Order

(I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral,

(II) Granting Adequate Protection to the Prepetition Secured Parties, (III) Modifying the

Automatic Stay, and (IV) Granting Related Relief (the “Final DIP Order”) [Docket No. 566].

             PLEASE TAKE FURTHER NOTICE that, pursuant to paragraph 21 of the Final Dip

Order, the Debtors are filing a revised Initial Approved DIP Budget, attached hereto as Exhibit A.

             PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these chapter

11 cases are available free of charge by visiting https://cases.primeclerk.com/JCPenney/Home-

Index. You may also obtain copies of any pleadings by visiting the Court’s website at

https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth on the Court’s

website.




1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
      J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 6501 Legacy Drive, Plano, Texas 75024.


26011105v.1
             Case 20-20182 Document 570 Filed in TXSB on 06/07/20 Page 2 of 5




Respectfully Submitted,
June 7, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Joshua A. Sussberg, P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Christopher Marcus, P.C. (admitted pro hac)
Veronica A. Polnick (TX Bar No. 24079148)    Aparna Yenamandra (admitted pro hac vice)
1401 McKinney Street, Suite 1900             601 Lexington Avenue
Houston, Texas 77010                         New York, New York 10022
Telephone:      (713) 752-4200               Telephone:     (212) 446-4800
Facsimile:      (713) 752-4221               Facsimile:     (212) 446-4900
Email:          mcavenaugh@jw.com            Email:         joshua.sussberg@kirkland.com
                jwertz@jw.com                               christopher.marcus@kirkland.com
                kpeguero@jw.com                             aparna.yenamandra@kirkland.com
                vpolnick@jw.com
                                             Proposed Co-Counsel to the Debtors
Proposed Co-Counsel to the Debtors           and Debtors in Possession
and Debtors in Possession




                                               2

    26011105v.1
        Case 20-20182 Document 570 Filed in TXSB on 06/07/20 Page 3 of 5




                                     Certificate of Service

       I certify that on June 7, 2020, I caused a copy of the foregoing Notice to be served by the
Electronic Case Filing System for the United States Bankruptcy Court for the Southern District of
Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




26011105v.1
        Case 20-20182 Document 570 Filed in TXSB on 06/07/20 Page 4 of 5




                                  EXHIBIT A

                               Revised DIP Budget




26011105v.1
                                                                    Case 20-20182 Document 570 Filed in TXSB on 06/07/20 Page 5 of 5


J.C. Penney Company, Inc.
Initial Approved Budget
(US $ MMs)



  Actuals Through:                              5/30/2020

                                                                       A/F         A            A          F         F           F         F               F        F         F          F          F           F         F           F          F          F              F           F              F            Total
                                                               Fiscal Month       May          May        May       Jun         Jun       Jun             Jun      Jul       Jul        Jul        Jul        Aug        Aug         Aug        Aug        Aug            Sep         Oct           Nov
                                                                Fiscal Week       16           17         18        19          20        21              22       23        24         25         26          27        28          29         30          31            35          39             44            23-May
                                                                        Year     FY20         FY20       FY20      FY20        FY20      FY20            FY20     FY20      FY20       FY20       FY20        FY20      FY20        FY20       FY20        FY20          FY20        FY20           FY20             thru
                                                               Week Ending      23-May       30-May      6-Jun    13-Jun      20-Jun    27-Jun           4-Jul   11-Jul    18-Jul     25-Jul     1-Aug       8-Aug     15-Aug      22-Aug     29-Aug      5-Sep          3-Oct      31-Oct         5-Dec            5-Dec

             Net Sales                                                         $        53   $   71      $   75   $    83    $    102   $     99    $      110   $   114   $   121   $   142    $    160    $   162    $   157    $    140   $    129    $    115       $   444    $    433    $    1,024      $      3,735

  Collections & Disbursements
    Cash Receipts
        1 Sales Receipts                                                       $     41      $   61      $   78   $   86     $   102    $  105      $   111      $  118    $  124    $  142     $   163     $  170     $  167     $  153     $   139     $   126        $  474     $   459     $  1,047        $      3,866
        2 Other Receipts                                                              6           4           1        0           2         2            1           2         1        12           1          1          1          1           5           1            71           7            9                 129
    Total Collections                                                           $    47      $   66      $   79   $   86      $ 103     $ 106        $ 113       $ 119     $ 125     $ 155       $ 164      $ 170      $ 168      $ 155       $ 145       $ 127         $ 545       $ 466      $ 1,056         $     3,996

    Operating Disbursements
        3 Domestic Merchandise Vendor                                          $     - $   (1) $   (1) $ (33) $  (23) $  (24) $  (82) $  (61) $  (45) $  (40) $  (63) $  (55) $  (62) $  (44) $  (32) $  (51)                                                           $ (149) $ (175) $  (132)               $     (1,073)
        4 Import Merchandise Vendor                                                 (0)    (0)   -        (7)    (23)    (42)    (32)    (34)    (26)    (13)    (15)    (21)    (47)    (43)    (32)    (40)                                                              (137)   (120)    (97)                       (728)
        5 Sales, Use, and Other Taxes                                               (6)    (1)     (1)    (0)     (8)     (9)     (1)     (1)     (4)    (18)     (6)     (2)    (15)    (12)     (9)     (2)                                                               (48)    (31)    (31)                       (206)
        6 Freight, Duty, and Broker                                                 (4)    (6)     (3)    (6)     (4)     (5)     (4)     (5)     (8)    (28)     (6)     (6)     (8)    (26)     (6)     (6)                                                               (52)    (67)    (44)                       (295)
        7 Payroll and Benefits                                                      (4)   (13)   (14)    (34)    (18)    (33)    (15)    (38)    (21)    (22)    (35)    (24)    (42)    (47)    (34)    (30)                                                              (146)   (104)   (164)                       (840)
        8 Occupancy(1)                                                              (6)    (2)     (4)   (41)     (8)     (5)    (20)    (25)     (8)     (3)    (22)    (22)     (8)     (4)     (6)    (20)                                                               (62)    (42)    (68)                       (374)
        9 Non-Marketing Operating (NFR)                                             (1)    (2)   (14)    (20)    (13)    (11)    (11)    (15)    (13)    (14)    (30)    (20)    (19)    (13)    (14)    (21)                                                               (61)    (58)    (98)                       (447)
       10 Marketing                                                                 (0)    (2)     (2)   (15)     (1)     (1)    (25)     (4)     (1)     (1)     (3)    (17)     (4)     (6)     (7)    (25)                                                               (20)    (31)    (74)                       (237)
       11 Other                                                                     (1)    (3)     (3)    (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)     (4)                                                               (14)    -       (90)                       (158)
    Total Operating Disbursements                                               $ (21) $ (29) $ (41) $ (160) $ (101) $ (134) $ (194) $ (187) $ (130) $ (143) $ (184) $ (170) $ (208) $ (199) $ (144) $ (199)                                                            $ (689) $ (626) $ (796)                $    (4,357)

    Non-Operating Disbursements
       12 Debt Service and Fees                                                $      (7) $       (1) $ (20) $            (1) $    (1) $         (1) $(8) $ (12) $ (19) $                  (1) $  (9) $ (17) $               (1) $       (1) $        (1) $
                                                                                                                                                                                                                                                          (10)          $  (13) $ (17) $ (210)                 $       (344)
       13 Restructuring Professionals                                                 (2)        -      -             -            (0)       -      -       -       (0)                    (0)    (1)   (13)                 (0)         (0)      -       (14)             (18)    (4)    (85)                         (138)
       14 Other Non-Operating                                                       -             (0)     (3)           (2)        (2)        (2)     (2)     (1)   (1)                    (2)    (1)    (1)                 (1)         (1)        (1)    (1)              (5)    (5)     (5)                          (39)
    Total Non-Operating Disbursements                                           $    (9) $       (1) $ (23) $          (3) $      (3) $      (3) $ (10) $ (14) $ (20) $                   (3) $ (11) $ (31) $               (2) $       (2) $      (2) $ (25)           $ (36) $ (25) $ (300)                  $      (521)

    Net Cash Flow                                                               $    17      $   35      $   16   $ (77)      $   (1)   $ (30)       $ (91)      $ (82)    $ (25)    $      8    $ (31)     $ (31)     $ (42)     $ (46)      $    (1)    $ (97)        $ (180)     $ (186)    $     (40)      $      (883)


  Liquidity
    Short Term Investments Position
       15 Book Cash - Beginning                                                $   476       $  500      $  537   $  778 $ 701 $ 700 $ 670 $ 579 $ 497 $ 472                                    $   480 $ 449 $ 419 $ 377 $ 331 $ 330                                   $  233 $    53 $                -      $        476
       16 Plus: Net Cash Flow                                                       17           35          16      (77)      (1)    (30)    (91)    (82)    (25)      8                           (31)    (31)    (42)    (46)      (1)    (97)                         (180)   (186)               (40)             (883)
       17 Plus: Revolver Draw/(Paydown)                                              6          -           -        -       -        -       -       -       -       -                             -       -       -       -       -        -                             -       -                    9                15
       18 Plus: DIP Draw/(Paydown)                                                 -            -           225      -       -        -       -       -       -       -                             -       -       -       -       -        -                             -       133                 92               450
       19 Plus: Treasury Adjustment                                                  1            2         -        -       -        -       -       -       -       -                             -       -       -       -       -        -                             -       -                  -                   3
    Short Term Investments - Ending                                             $ 500        $ 537       $ 778    $ 701   $ 700    $ 670   $ 579   $ 497   $ 472   $ 480                         $ 449   $ 419   $ 377   $ 331   $ 330    $ 233                         $   53  $    -  $             61       $         61

       20 DIP/Escrow Cash                                                      $         -   $       -   $    - $     - $     - $     - $     - $     - $ 225 $ 225 $ 225 $ 225 $ 225 $ 225 $ 225 $ 225                                                                 $  225 $         92 $              -   $          -
       21 Prof Fee Carveout Escrow                                                 -            -           (15)    (15)    (19)    (19)    (26)    (26)    (34)    (34)    (42)    (33)    (33)    (40)    (40)    (37)                                                   (39)         (41)          -                 -
       22 Posted ABL Cash Collateral / Cash Collateral L/C                         -            -           -       -       -       -       -       (10)    (21)    -       -       -       -       -       (22)    (38)                                                   -            -             -                 -
    Total Short Term Investments and Escrowed Funds                             $ 500        $ 537       $ 763   $ 687   $ 681   $ 651   $ 553   $ 461   $ 642   $ 671   $ 632   $ 611   $ 569   $ 516   $ 494   $ 383                                                  $ 239   $       51   $        61       $        61


    Pre-Petition ABL Borrowing Base and Availability
      23 Effective Borrowing Base                                              $ 1,593 $ 1,595 $ 1,595 $ 1,567 $ 1,595 $ 1,578 $ 1,563 $ 1,544 $ 1,532 $ 1,572 $ 1,577 $ 1,581 $ 1,532 $ 1,515 $ 1,490 $ 1,472                                                          $ 1,562 $ 1,751 $ 1,743                $      1,743
      24 Less: Outstanding ABL Draws                                            (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186) (1,186)                                                          (1,186) (1,186)  (1,195)                    (1,195)
      25 Less: Letters of Credit                                                  (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)   (213)                                                            (213)   (213)    (213)                      (213)
    Subtotal                                                                   $ 194    $ 195   $ 195   $ 167   $ 196   $ 179   $ 163   $ 145   $ 132   $ 173   $ 178   $ 182   $ 133   $ 115   $   90  $   73                                                          $ 163    $ 352   $ 334                 $       334

       26     Less: Pre-Petition Minimum Excess Availability                   $ (159) $ (159) $ (159) $ (157) $ (160) $ (158) $ (156) $ (154) $ (153) $ (157) $ (158) $ (158) $ (115) $ (114) $ (112) $ (110)                                                          $ (117) $ (131) $            (131)            (131)
       27     Plus: Posted ABL Cash Collateral                                    -       -       -       -       -       -       -        10      21     -       -       -       -       -        22      38                                                              -       -                  -                -
    Total                                                                      $ 34    $   36  $   36  $   10  $   36  $   21  $    7  $    -  $    -  $   15  $   20  $   24  $   18  $    2  $    -  $    -                                                           $   46  $ 220   $            203       $      203

                                                                               Notes:
                                                                               (1) The Debtors have filed a motion seeking to defer the payment of June 2020 and July 2020 rent until July 15th pursuant to Section 365(d)(3) of the Bankruptcy Code [Docket No. 338] (the “365(d)(3) Motion”).
                                                                                    The Court is scheduled to consider the relief requested in the 365(d)(3) Motion on June 11, 2020. This Initial Approved Budget does not take into account the relief requested in the 365(d)(3) Motion.
                                                                                    To the extent such relief is granted on June 11, 2020, 100% of the June 2020 and July 2020 rent will be paid on July 15, 2020
                                                                                     (subject to any rent deferral or abatement agreements entered into or agreed upon with individual landlords prior to such date).
                                                                               (2) The Debtors have sought court authorization but not direction to pay 503(b)(9) payments during the pendency of the cases. For the purpose of the Initial Approved Budget these costs are assumed to be paid in full
                                                                                    at emergence along with other emergence costs in November 2020.
